951 F.2d 364
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lester Arthur SMISER, Defendant-Appellant.
No. 90-50600.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 3, 1991*Decided Dec. 16, 1991.

Before PREGERSON, CANBY and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Smiser appeals his conviction for drug-related offenses based on his guilty plea.   He contends that the district court erred in denying his motion to withdraw the guilty plea and in rejecting his claim of ineffective assistance of counsel.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We affirm.


3
We review a district court's denial of a pre-sentence motion to withdraw a guilty plea for abuse of discretion.   United States v. Hoyos, 892 F.2d 1387, 1399 (9th Cir.1989) (en banc).


4
Smiser argues that his motion to withdraw the guilty plea should have been granted because he was unaware that he faced a possible sentence of thirteen years.   The record belies this contention.   During the plea hearing, he explicitly stated his understanding that the maximum sentence he could receive for one count alone was ten years to life.   January 29, 1990 Reporter's Transcript at 13.


5
The district court in this case scrupulously followed the mandates of Rule 11.   As such, the court "was entitled to credit [Smiser's] testimony at the time he entered the plea and to disbelieve the allegations in ... the motion to withdraw the guilty plea."   Hoyos, 892 F.2d at 1400.


6
With regards to Smiser's claim of ineffective assistance of counsel, we find that the district court's rejection of such claim is supported by the record.


7
The district court's judgment is AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3